Order filed, January 7, 2013.




                                          In The

                      Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-12-01019-CV
                                   ____________

     LORETTA BRANCH, GRAYLYN JUDKINS AND WANDA FORD,
                         Appellant

                                            V.

          MONUMENTAL LIFE INSURANCE COMPANY, Appellee


                On Appeal from the Co Ct at Law No 1 & Probate Ct
                             Brazoria County, Texas
                        Trial Court Cause No. CIO46943


                                         ORDER

       The reporter’s record in this case was due December 14, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Sherri Stadter, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM